Citation Nr: 1420397	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-33 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945.  He died in October 1983.  The appellant is his surviving spouse.  The appellant has alleged that the Veteran served in the Battle of the Bulge, and his available service treatment records reveal that he earned a Purple Heart medal for wounds sustained in France in September 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal was previously before the Board in May 2013.  The Board reopened and remanded the claim so that nexus opinions could be obtained.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to death pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in October 1983.  The immediate cause of death was listed as cardiac arrest, due to or a consequence of metastatic testicular cancer.  

2.  At the time of the Veteran's death, he was service connected for post-concussion syndrome (30 percent) and scar to the left parietal region, residuals of a shrapnel wound (noncompensable).

3.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.

4.  The preponderance of the evidence is against finding that the underlying causes of death, specifically cardiac arrest and cancer (testicular or small cell originating in the lung), were related to the Veteran's service.


CONCLUSION OF LAW

Service connection for cause of death is not warranted.  See 38 U.S.C.A. §§ 101(24), 1101, 1131, 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in February 2011 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id. 

The February 2011 letter informed the appellant as to what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions, what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions, and his service-connected disabilities at the time of his death.  The letter also advised the appellant as to how VA determines the effective date to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board, therefore, finds that VA has discharged its duty to notify. For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, relevant VA medical, and identified private treatment records are contained in the record.  All other records identified by the appellant as relating to the claim have been obtained, to the extent possible (or were provided by the appellant). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  VA opinions were provided in August 2013, December 2013 and April 2014, each of which addressed the claim for service connection for cause of death.  The examiners reviewed the claims file and provided rationales for their opinions.  Therefore, the Board finds these opinions are sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  Specifically, the appellant has asserted that: (1) the Veteran's shrapnel wounds included left over shrapnel which leached chemicals into the Veteran's system and caused him to develop cancer; or (2) the Veteran's post-concussive syndrome caused damage to the pituitary gland, causing a hormone imbalance which caused him to develop cancer.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.


Factual Background and Analysis

As noted above, the appellant argues that toxic shrapnel left in her husband's body caused his cancer, and she provided articles regarding specific cases of cancer as a result of shrapnel.  She also argues that the Veteran's in-service head injury could have damaged his pituitary gland, which in turn caused hormonal problems which lead to his development of testicular cancer.  She also alluded to the fact that the Veteran was unable to be intimate with her after he left service, and perhaps this is somehow related to his later diagnosis of testicular cancer.  To support her arguments, the appellant provided numerous articles regarding shrapnel wounds and head injuries.  

The articles the appellant provided include information on "shrapnel sickness" from Discover magazine.  The article noted that cadmium and lead in the metal left inside servicemen with shrapnel wounds can have health effects on their reproductive systems, heart, kidneys, nervous system, gastrointestinal system, and blood.  The article noted that when shrapnel is not near a vital organ or is small, physicians may leave the shrapnel in place.  "Military doctors first became concerned about embedded shrapnel following the Gulf War when they suspected depleted uranium from tank munitions caused kidney damage."  It was noted that studies were ongoing to assess the damage caused by specific metals, including lead and cadmium.  "Veterans will be reanalyzed every five years."  The article noted that cadmium is cancer causing.  The article did not include citations.

Another article indicates that it may be possible for trauma and inflammation to result in cancer.   The article noted that the "role of trauma in the causation of cancer is a subject fraught with gross exaggerations and contradictions."  "A wide variety of malignant neoplasms have been described in association with trauma.  In many cases, the association appears purely coincidental, judging from the lack of scientific evidence."  The article goes into various forms of trauma.  It noted that "the possibility of direct mutation from chronic inflammation or repair is controversial...the rarity of soft tissue sarcomas compared with the frequency of wounding, operative and blunt trauma to mesenchymal tissues casts doubt on traumatic mutation in these tissues as an oncogenic."  As such, this article tends to argue that overall medical opinions are not in agreement regarding trauma and tumor growth, but that overall there is no consensus that blunt trauma causes soft tissue cancers.  The article did not address head trauma and pituitary gland injury as resulting in cancer.

Another article notes that weapons-grade tungsten alloy shrapnel produced cancer in laboratory rats.  

Lastly, the appellant provided an article regarding Senator John Kerry's health-both his recovery from prostate cancer and the shrapnel that remains in his leg.  The article does not attempt to correlate Senator Kerry's prostate cancer to his shrapnel or head injuries in service.

A February 1948 skull x-ray revealed "several metallic particles and small fragments, the largest of which measures 0.7 x 0.5 cms are situated in the soft tissue of the scalp in the left parietal region.  There is no evidence of fracture, old or recent, of increased intracranial pressure, or other pathology."

The record contains the Veteran's terminal records from September and October 1983.  A September 1983 record includes the Veteran's prior medical history.  He is noted to have undergone an orchiectomy and radiation treatment for right testicular (seminoma) cancer in 1970.  In 1973, the Veteran suffered a myocardial infarction.  In January 1983, the Veteran began to notice left groin pain, followed by back pain over the last few months.  He developed weakness of the left lower extremity and recently some loss of sensation there.  By August and September 1983, the Veteran noted left groin swelling.  He underwent a bone scan, abdominal CT scan, and biopsy from his left groin.

A September 11, 1983 record noted that the Veteran had a heart attack ten years prior, and had high blood pressure for the past 9 years.  He reported that his father died of a stroke and prostate cancer.  A September 11, 1983 chest x-ray revealed a mass in the right hilar region as well as nodular densities above it.  It was noted to most likely representative a tumor and nodes.  A September 14, 1983 bone scan revealed multiple areas of increased uptake, to include in the mid and upper dorsal spine, lower third of the left femur, and the proximal trochanteric areas of both femorae, "suggestive of disseminated osseous metastatic disease."  On September 16, 1983, a CT of his chest and abdomen revealed paratracheal subcarinal and right hilar lymphadenopathy with obstruction of the right upper lobe bronchus and pneumonic process in the right upper lobe.  "Findings are consistent with live and bone metastases-retroperioneal lymphadenopathy."

After seeking treatment for his back pain, and a loss of 25 lbs. in the past several months, the Veteran was noted to have left groin swelling.  On September 20, 1983, a tumor of the left groin was found to be malignant.  Pathology was noted as "undifferentiated malignant neoplasm involving inguinal lymph node, metastatic."  A CT scan of the head noted a large enhancing lesion of the right posterior parietal lobe, most likely a metastatic lesion.  

In a September 25, 1983 note, the Veteran's medical history was again recorded.  This time, it was noted that he had a long history of cigarette smoking.  He smoked three to four packs of cigarettes per day for 45 years.  Treatment records show that following his metastatic cancer diagnoses the Veteran was started on "combination chemo" and radiation therapy.  

Just prior to the Veteran's death in October 1983, a pathologist noted that "as the original microscopic description indicates, the histologic pattern [of the cancer cells] is that of an undifferentiated carcinoma, which could represent an anaplastic seminoma; however, the possibility of a second unrelated primary neoplasm cannot be ruled out."

After the Veteran's death, the radiation oncologist reviewed the records and provided a statement in late October 1983.  He noted that the Veteran was found to have "widely metastatic disease most likely secondary to a lung primary."

In August 2013, a VA opinion was provided regarding the appellant's claim for cause of death of the Veteran.  After a review of the claims file, the VA physician opined that it was less likely than not that the Veteran's cause of death was proximately due to or the result of his service-connected disabilities because the Veteran's shrapnel wounds were superficial lacerations to the head and thigh.  X-rays did not indicate that the shrapnel penetrated the skull, and both lacerations healed without complications.  The VA physician also noted that medical literature did not show a direct cause and effect relationship between a superficial laceration of the scalp and thigh and the later development of testicular cancer.

In December 2013, an additional VA opinion was provided.  The VA physician continued to find that the Veteran's death was less likely than not associated with his service-connected disabilities.  He recounted the Veteran's health history, and then noted that there was no medical literature which linked retained shell fragments and the development of testicular cancer or any other type of cancer.  He noted that there are a large number of veterans who retain shell fragments and do not develop cancer.  He also noted that medical literature did not establish a link between head concussion and the development of testicular cancer by virtue of a hormonal disruption or any other mechanism.  "There is no demonstrable increase of testicular tumors of any kind resulting in the large number of veterans diagnosed with head trauma."

The Veteran's terminal records were added to the claims file after the August and December 2013 opinions.  As such, after their receipt, and additional opinion needed to be sought.

In April 2014, a medical opinion was provided by a different VA physician.  She opined that it was less likely than not that the Veteran's testicular cancer was due to or aggravated by his shrapnel wounds, it was less likely than not that the Veteran had pituitary dysfunction as a result of a superficial shrapnel wound and concussion, and that it was less likely than not that there is a nexus between the Veteran's testicular cancer and cardiovascular disease.  She found that they are independent variables that co-existed, but that his cardiac condition was compromised by his metastatic condition, and ultimately caused his death.  

The April 2014 VA physician cited information regarding testicular cancer, to include that it is the most common cancer among men aged 20 to 39 years.  She noted that "current evidence-based medicine and clinically based, scientific evidence were silent for a nexus between WWII shrapnel (with cadmium and lead) and seminomas."  She cited OSHA standards for the level of cadmium exposure for workers and noted that according to OSHA standards, the "exposure level of cadmium found in WWII shrapnel were less likely than not in excess of the action level of hazard exposure.  

Regarding the pituitary argument, the VA physician noted that the pituitary gland is set deep within the soft tissue at the base of the brain, and the gland is protected by a bone structure of the sphenoid bone.  The VA physician found that it was less likely than not that the superficial shrapnel wound and concussion were responsible for damage to the pituitary gland.  She noted the appellant's argument that the Veteran was not able to be intimate when he returned from service, and noted that the Veteran likely had anxiety after his traumatic experience which caused him to limit his relationships.  The VA physician noted that a February 1946 medical note found that the concussion was not found on last examination, and therefore his concussion was acute and transient.  The medical note did include his subjective complaints of headaches.

The VA physician noted that in a September 20, 1983 note, the pathology report of the left groin tissue suggested "that the histological pattern is that of an undifferentiated neoplasm, and therefore we cannot be certain.  The small size of cells and dark nuclei could be suggestive of a metastatic small cell carcinoma which could have originated within the lungs.  Other metastatic neoplasm could also be kept in mind including melanoma."  The VA physician noted that the Veteran's immediate cause of death was cardiac arrhythmia, and cited the Veteran's history of a prior myocardial infarction and high blood pressure.  She noted that current medical literature "was silent for a nexus between testicular cancer and cardiovascular disease."  She found that it was less likely than not that there is an aggravation/cause or nexus between the Veteran's testicular cancer and cardiovascular disease.

The appellant made two compelling arguments as to how the Veteran's shrapnel wounds and traumatic brain injury may have lead to his development of cancer and eventual death.  She provided internet articles regarding shrapnel and cancer.  A review of these articles shows that the research into the connection between shrapnel and cancer is ongoing and that opinions are currently contradictory.  

The April 2014 VA physician noted that the Veteran's shrapnel would have contained cadmium and lead.  His 1946 x-ray revealed retained small amounts of shrapnel in the soft tissue of his scalp.  The 2014 physician cited OSHA's standards for dangerous levels of cadmium, which were indicated to be much higher than any levels possible in the Veteran's retained shrapnel.  Even if the Veteran's shrapnel contained a dangerous ("action") level of cadmium or lead, the 2013 and 2014 VA physicians found that medical literature does not show a relationship between shrapnel and the development of testicular cancer.  The medical treatise cited by the appellant confirms that such a conclusion has not been drawn by the medical community.  The 2013 physician noted that there are a large number of veterans with retained shrapnel, and that there was no evidence of an increase in diagnoses of cancer even with such a large population of people with retained shrapnel.

As the medical opinions of record have indicated that retained shrapnel has not been medically found to cause cancer, the appellant's theory of entitlement regarding toxic levels of chemicals retained in the Veteran's shrapnel caused his death is not supported by the evidence of record.

Regarding the appellant's argument that the Veteran's head trauma resulted in injury to the pituitary gland and thus resulted in the development of cancer, the Board finds that the negative nexus opinions of the VA physicians are compelling.  The Veteran complained of headaches, sleeplessness and loss of appetite in 1947.  By 1949, he stated that he "didn't suffer," but that if he does too much reaching or bending he may get a headache which lasts the rest of the day.  The medical treatment records and the Veteran's statements do not indicate that the concussion was significant, although it had lasting effects of headaches.  The x-ray did not show fracture or other abnormality of the brain.  Given the April 2014 VA physician's statements that the pituitary gland is located deep in the brain and is protected by a bony formation, the Board agrees with the opinions of the VA physician that it is unlikely that the pituitary gland was affected by the Veteran's concussion.  Additionally, the 2013 and 2014 VA physicians both indicated that medical literature did not link severe head trauma to the development of testicular cancer.  Notably, the article provided by the appellant also found that blunt trauma was not medically accepted as causing tumors or cancer.  The article noted that blunt trauma is common, and there is little incidence of the later development of cancer, unlike burn-related trauma.

As the medical opinions of record have indicated that head trauma has not been medically found to cause cancer, the appellant's theory of entitlement regarding injury to the pituitary gland causing cancer and therefore the Veteran's death is not supported by the evidence of record.

Lastly, the Board has considered if the Veteran's cardiac arrest or metastatic testicular cancer may be related to his service.  The claims file only contains some of the Veteran's service treatment records, as many were destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that the Veteran was initially diagnosed with right testicular cancer in 1973, nearly 30 years after his discharge from service.  His available service treatment records do not include any complaints of or treatment for testicular symptoms or cancer.  It is unclear whether the Veteran's subsequent diagnosis of cancer in 1983 is related to this first diagnosis of cancer or not.  There is no medical evidence in the claims file to connect the Veteran's development of metastatic cancer, either testicular or lung, to his service.  Indeed, medical records indicate that the Veteran had a long history of smoking a significant amount of cigarettes per day.  The available service treatment records also do not indicate that the Veteran had any cardiac problems in service.  One record noted that the Veteran had anxiety and a "nervous stomach."  Post-service treatment records noted that the Veteran had a history of high blood pressure beginning 9 years before his death, and a myocardial infarction 10 years prior to his death.  Medical records regarding these cardiac diagnoses are not of record, and the appellant has indicated that the records are too old to obtain and the physicians are likely all dead by now.  As such, there is no medical evidence which in the claims file which links the Veteran's cardiac arrest and hypertension to his service.  The Veteran did not file claims for service connection for any cardiac symptoms in the 1970s when he had a myocardial infarction, and the appellant has not presented any arguments regarding how the Veteran's cancer or cardiac symptoms may be directly related to his service (as opposed to secondarily related to his service-connected disabilities.)

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by his service-connected shrapnel and traumatic brain injury.  Indeed, the Veteran's terminal records reveal that his death was rather sudden as his cancer diagnosis was made less than a month prior to his demise.  It is also clear that the nature of the Veteran's service was such as to leave a lasting effect, given the trauma he suffered and he witnessed.  

Unfortunately, however, the medical evidence of record does not support the contentions that his cancer or heart disease was a result of his retained shrapnel or traumatic brain injury/post-concussive syndrome.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, determining the effect of retained shrapnel and head injury on the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Multiple medical opinions were sought due to the difficult nature of the claimed proximal causes, and medical literature was reviewed in conjunction with the negative nexus opinions.  Thus, the appellant's statements that the Veteran's service-connected disabilities contributed to his death are substantially outweighed by the conclusions of the VA evaluators.  See Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death, or that the Veteran's cause of death was otherwise related to his service.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).


ORDER

Entitlement to service connection for cause of death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


